                                                               1 ANTHONY L. HALL, Esq.
                                                                 Nevada Bar No. 5977
                                                               2 AHall@SHJNevada.com
                                                                 SANDRA KETNER, Esq.
                                                               3 Nevada Bar No. 8527

                                                               4 SKetner@SHJNevada.com
                                                                 SIMONS HALL JOHNSTON PC
                                                               5 6490 S. McCarran Blvd., Ste. F-46
                                                                 Reno, Nevada 89509
                                                               6 Telephone: (775) 785-0088
                                                                 Fax: (775) 785-0087
                                                               7
                                                                 Attorneys for Plaintiff EnvTech, Inc.
                                                               8

                                                               9

                                                              10                                 UNITED STATES DISTRICT COURT
                                                              11
                                                                                                           DISTRICT OF NEVADA
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                                   ENVTECH, INC. a Nevada Corporation,               CASE NO.: 3:21-cv-00048-MMD-CLB
                                                              13
                               Phone: (775) 785-0088




                                                                                         Plaintiff,
                                  Reno, NV 89509




                                                              14
                                                                   v.                                                CONFIDENTIALITY
                                                              15                                                     AGREEMENT AND STIPULATION
                                                              16 RICHARD VICTOR RUTHERFORD, an                       FOR ENTRY OF A QUALIFIED
                                                                 individual,                                         PROTECTIVE ORDER
                                                              17
                                                                               Defendants.
                                                              18
                                                              19         Plaintiff EnvTech, Inc. (“Plaintiff” or “EnvTech”) and Defendant Richard V. Rutherford

                                                              20   (“Defendant” or “Rutherford”) (collectively, when possible, “the Parties”) by and through their

                                                              21   respective counsel, agree as follows:

                                                              22          1.      During the course of this litigation, a party may produce or disclose documents,

                                                              23   materials, and information (collectively, “Information”) which are confidential, proprietary and/or

                                                              24   contain personal information, financial information, business operations information and/or trade

                                                              25   secrets. Similarly, such Information may be disclosed by written discovery, deposition testimony

                                                              26   (to the extent taken), or in other filings with the Court. Accordingly, the Parties submit this

                                                              27   Confidentiality Agreement and Stipulation for Entry of a Qualified Protective Order (the “Order”)

                                                              28   for the approval and enforcement of the Court and hereby agree as follows:

                                                                                                               Page 1 of 9
                                                               1          2.      All Information produced in this litigation and designated as “Confidential” or
                                                               2   “Highly Confidential – Attorney’s Eyes Only” as provided below shall be used solely for the
                                                               3   purpose of the Litigation in which the Parties are involved. With the exception of the related case
                                                               4   pending in the District Court of Harris County, Texas, 129th Judicial District captioned EnvTech,
                                                               5   Inc. v. Taylor, et al. (Cause No. 2021-02657), the parties will not use or disclose any Information
                                                               6   marked Confidential or Highly Confidential – Attorney’s Eyes Only outside the context of this
                                                               7   Litigation, including trial, preparation, and appeal.     Any person receiving such Information
                                                               8   designated as Confidential or Highly Confidential – Attorney’s Eyes Only shall restrict its
                                                               9   disclosure to persons authorized to receive the Information designated as “Confidential” or “Highly
                                                              10   Confidential – Attorney’s Eyes Only” pursuant to this Order.             A Confidential or Highly
                                                              11   Confidential – Attorney’s Eyes Only designation is applicable to all copies and reproductions of
SIMONS HALL JOHNSTON PC




                                                              12   any Information. Nothing herein shall be deemed to restrict the right of the producing party to use
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13   its own Information that it has designated as Confidential or Highly Confidential – Attorney’s Eyes
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14   Only as it chooses. Nothing in this Order requires either party to produce Information the party
                                                              15   believes is privileged or otherwise non-discoverable. By entering into this Order, the Parties do not
                                                              16   waive any right to object to any discovery request, to the admission of evidence on any ground, to
                                                              17   seek further protective order, or to seek relief from the Court from any provision of this Order.
                                                              18          3.      Definition of “Confidential” Information: A producing party may designate as
                                                              19   “CONFIDENTIAL” such Information which the producing party believes in good faith constitutes,
                                                              20   contains, or reflects personal information, business operations information or financial information
                                                              21   about a party or other person, or other information that is not generally known to the public.
                                                              22          4.      Definition of “Highly Confidential - Attorney’s Eyes Only” Information:
                                                              23   Information may be designated as “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY”
                                                              24   when the designating party reasonably believes that the document contains information that the
                                                              25   designating party deems especially sensitive, which may include, but is not limited to, trade secrets,
                                                              26   the elements, component, formulas or recipes of chemical products, the methods and processes for
                                                              27   developing and implementing neutralization and decontamination using neutral pH chelant
                                                              28   technology, client identities, attributes and preferences, proposals, worksheets and plans, pricing

                                                                                                               Page 2 of 9
                                                               1   information, data, technical marketing, or any other sensitive trade secret or proprietary
                                                               2   information.
                                                               3          5.      Designating Information as “Confidential” or “Highly Confidential – Attorney’s
                                                               4   Eyes Only”: All or any part of a document, item, testimony, or other Information disclosed,
                                                               5   produced, or filed in this litigation may be designated as “Confidential” or “Highly Confidential –
                                                               6   Attorney’s Eyes Only” by any Party, regardless of who disclosed, produced, or filed the document,
                                                               7   by marking the word “Confidential” or “Highly Confidential – Attorney’s Eyes Only” on the face
                                                               8   of the original of the document and each page so designated, or on the face of the photocopy of the
                                                               9   document, and on the photocopies of each page so designated, except as to documents containing
                                                              10   more than twenty (20) pages, in which case marking the top page as Confidential or Highly
                                                              11   Confidential – Attorney’s Eyes Only will suffice.          Oral testimony may be designated as
SIMONS HALL JOHNSTON PC




                                                              12   Confidential or Highly Confidential – Attorney’s Eyes Only during the deposition or proceeding,
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13   with reasonable precision as to the affected testimony, or within seven (7) business days after
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14   receipt of the transcript of such deposition or proceeding by sending written notice designating, by
                                                              15   page and line, the portions of the transcript of the deposition or other testimony to be treated as
                                                              16   Confidential or Highly Confidential– Attorney’s Eyes Only. All or any part of responses to
                                                              17   interrogatories or to requests for admission or for production of documents may be designated as
                                                              18   Confidential or Highly Confidential– Attorney’s Eyes Only on the face of the response and each
                                                              19   page so designated. The expense of labeling any information as “Confidential” or “Highly
                                                              20   Confidential – Attorney’s Eyes Only” shall be borne by the designating party.
                                                              21          6.      Challenging a Designation: Either of the Parties may challenge at any time the
                                                              22   propriety of a designation of Information as Confidential or Highly Confidential – Attorney’s Eyes
                                                              23   Only. Before seeking relief from the Court, the Parties shall attempt to resolve the dispute
                                                              24   informally and in good faith. If the Parties are unable to resolve such dispute, it shall be submitted
                                                              25   to the Court. The Information shall be treated as Confidential or Highly Confidential – Attorney’s
                                                              26   Eyes Only pending resolution of the challenge.
                                                              27   7.     No Implied Acknowledgement of Confidentiality: Compliance with the terms of this Order,
                                                              28   production or receipt of Information designated Confidential or Highly Confidential – Attorney’s

                                                                                                               Page 3 of 9
                                                               1   Eyes Only, and/or allowing Information to be designated Confidential or Highly Confidential –
                                                               2   Attorney’s Eyes Only shall not in any way operate as an admission that any particular Information
                                                               3   is Confidential or Highly Confidential – Attorney’s Eyes Only. Failure to challenge the designation
                                                               4   of Information as Confidential or Highly Confidential – Attorney’s Eyes Only does not preclude a
                                                               5   subsequent challenge. The designation of Information as Confidential or Highly Confidential –
                                                               6   Attorney’s Eyes Only does not create a presumption in favor of or against that designation.
                                                               7   8.      Access to Information Designated Confidential or Highly Confidential – Attorney’s Eyes
                                                               8   Only:
                                                               9              a. Without prior written consent of the designating party, Information marked
                                                              10                  “CONFIDENTIAL” may be disclosed only to:
                                                                                       1. Counsel of record for the respective Parties in the Litigation and their
                                                              11
                                                                                          employees, including assisting attorneys, paralegals, and legal or
                                                                                          administrative assistants, and vendors to whom it is necessary that the
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                                                          material be shown for purposes of this Litigation, including but not
                                                              13                          limited to court reporters, videographers, and document vendors;
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14
                                                                                         2. The Parties to this action and their representatives, including in-house
                                                              15                            counsel;

                                                              16                         3. Experts or consultants (including their employees, associates, and/or
                                                                                            support staff) who are employed, retained, or otherwise consulted by
                                                              17
                                                                                            counsel or a party for the purpose of analyzing data, conducting studies,
                                                              18                            or providing opinions to assist in any way in the litigation. Information
                                                                                            designated Confidential that is accessed by experts or consultants shall
                                                              19                            be limited to documents that the experts or consultants reasonably need
                                                                                            to review in their roles as experts or consultants;
                                                              20

                                                              21                         4. Electronic imaging and/or computer litigation support personnel retained
                                                                                            by one or more of the Parties in this litigation or by the Parties’ counsel;
                                                              22
                                                                                         5. The Court and its personnel, including clerks and stenographic reporters
                                                              23                            who record deposition of other testimony in this litigation;
                                                              24
                                                                                         6. Outside photocopying services, graphic production services, or litigation
                                                              25                            support services employed by the parties or their counsel to assist in this
                                                                                            litigation, and computer personnel performing duties in relation to a
                                                              26                            computerized litigation system;
                                                              27
                                                                                         7. Persons noticed for depositions or designated as trial witnesses to the
                                                              28                            extent reasonably necessary in preparing to testify;

                                                                                                              Page 4 of 9
                                                               1                          8. Persons who were authors or recipients of the documents in the ordinary
                                                                                             course of business; and
                                                               2

                                                               3                          9. Any other person whom the producing party agrees to in writing.

                                                               4
                                                                              b. Without prior written consent of the designating party, Information marked
                                                               5
                                                                                  “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” may be disclosed
                                                               6
                                                                                  only to:
                                                               7                          1. Counsel of record for the respective Parties in the Litigation and their
                                                               8                             employees, including assisting attorneys, paralegals, and legal or
                                                                                             administrative assistants, and vendors to whom it is necessary that the
                                                               9                             material be shown for purposes of this Litigation, including but not
                                                                                             limited to court reporters, videographers, and document vendors;
                                                              10

                                                              11                          2. Actual or potential independent experts or consultants, including
                                                                                             testifying experts, consulting experts, and anyone retained to assist any
SIMONS HALL JOHNSTON PC




                                                              12                             expert or consultant, who shall each have read a copy of this Protective
                          6490 S. McCarran Blvd., Ste. F-46




                                                                                             Order and shall have executed an acknowledgment so stating in the form
                                                              13
                                                                                             of Exhibit A attached hereto;
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14
                                                                                          3. Persons who were authors or recipients of the documents in the ordinary
                                                              15                             course of business; and
                                                              16                          4. The Court, including Court personnel and persons employed by the
                                                              17                             Court, and any mediator appointed by the Court or agreed to by the
                                                                                             Parties.
                                                              18
                                                              19              c. Counsel shall inform each person to whom they disclose or give access to the other

                                                              20                  Party’s Information designated Confidential or Highly Confidential – Attorney’s

                                                              21                  Eyes Only of the terms of this Order, as well as the obligation to comply with its

                                                              22                  terms, and said persons shall abide by the terms of this Order.

                                                              23   9.     Depositions: To the extent depositions occur in this litigation, persons may be deposed

                                                              24   regarding Information of which they have knowledge that has been designated Confidential or

                                                              25   Highly Confidential – Attorney’s Eyes Only. Aside from the witness, no person shall attend any

                                                              26   portion of any deposition containing testimony regarding Confidential or Highly Confidential

                                                              27   Information except the Parties (if permitted according to the designation) and counsel for the Parties

                                                              28   unless such person agrees to abide by this Order. Any court reporter who transcribes testimony in

                                                                                                               Page 5 of 9
                                                               1   this action at a deposition shall agree, before transcribing any such testimony, that all testimony
                                                               2   containing Confidential or Highly Confidential – Attorney’s Eyes Only Information is and shall
                                                               3   remain Confidential or Highly Confidential – Attorney’s Eyes Only and shall not be disclosed
                                                               4   except as provided in this Order and that copies of any transcript, reporter’s notes or any other
                                                               5   transcription records of any such testimony will be retained in absolute confidentiality and
                                                               6   safekeeping by such shorthand reporter or delivered to attorneys of record.
                                                               7   10.    Previously Produced Information: This Order does not affect the right of any of the Parties
                                                               8   to designate as Confidential or Highly Confidential – Attorney’s Eyes Only any Information which
                                                               9   has been disclosed, produced, or filed prior to the entry of this Order, regardless of which party
                                                              10   disclosed, produced, or filed such Information. Any disclosure of such Information prior to its
                                                              11   designation as Confidential or Highly Confidential – Attorney’s Eyes Only shall not be deemed a
SIMONS HALL JOHNSTON PC




                                                              12   violation of this Order. This Order shall not prejudice the right of the Parties to designate as
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13   Confidential or Highly Confidential – Attorney’s Eyes Only the Information a party has
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14   inadvertently produced without the sought designation.
                                                              15   11.    Filing Documents Under Seal: A party or non-party wishing to file a document designated
                                                              16   as Confidential or Highly Confidential – Attorney’s Eyes Only shall file or submit for filing as part
                                                              17   of the court record and documents under seal in accordance with Local Rule IA 10-5. The Party
                                                              18   who has designated such materials as Confidential or Highly Confidential – Attorney’s Eyes Only
                                                              19   shall submit an accompanying motion for leave to file those documents with the Court under seal,
                                                              20   making the showing required under Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th
                                                              21   Cir. 2006) and also complying with Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092,
                                                              22   1097 (9th Cir. 2016), to sustain the sealed status of such materials. Failure to file the motion to
                                                              23   sustain that sealed status of the materials shall constitute a waiver of such designated status. In the
                                                              24   event the Court refuses to allow the filing under seal of Confidential Information or Highly
                                                              25   Confidential – Attorney’s Eyes Only, a party shall still be permitted to file such Information, but it
                                                              26   will continue to be treated as Confidential or Highly Confidential – Attorney’s Eyes Only in all
                                                              27   other respects, unless the Court deems otherwise.
                                                              28   12.    Conclusion of Proceedings: Within thirty (30) days following termination of this litigation

                                                                                                                Page 6 of 9
                                                               1   by final judgment, settlement or otherwise (including any appeals):
                                                               2          (a)     All Information subject to the provisions of this Order shall be destroyed or
                                                               3          delivered to the producing party.
                                                               4          (b)     To the extent any Information designated Confidential or Highly Confidential –
                                                               5          Attorney’s Eyes Only is destroyed, the destroying party shall so represent in writing to the
                                                               6          producing party.
                                                               7          (c)     As to Information filed under seal, the producing party shall be obligated to retrieve
                                                               8          those documents from the Court and the other party will support any motion to this effect.
                                                               9   13.    Jurisdiction and Enforcement: Any person to whom Information designated Confidential
                                                              10   or Highly Confidential – Attorney’s Eyes Only is disclosed shall be subject to the jurisdiction of
                                                              11   the Court for purposes of determining, assuring, and adjudging such person’s compliance with this
SIMONS HALL JOHNSTON PC




                                                              12   Order. Although the parties agree to be bound by the confidentiality terms of this Order, the
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13   dismissal of this action will terminate the jurisdiction of this Court. Any party or person subject to
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14   this Order who violates its provisions shall be liable for damages for any injuries or loss suffered
                                                              15   by the producing party as a result of such violation.
                                                              16   14.    This Order and the agreement embodied herein shall survive the termination of this
                                                              17   litigation and continue in full force and effect.
                                                              18
                                                                   DATED this 30th day of April, 2021.                 DATED this 30th day of April, 2021.
                                                              19
                                                                   SIMONS HALL JOHNSTON PC                             OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                              20                                                       P.C.

                                                              21   /s/ Sandra Ketner                                   /s/ Molly M. Rezac
                                                              22   Anthony L. Hall (SBN 5977)                          Anthony L. Martin (SBN 8177)
                                                                   Sandra Ketner (SBN 8527)                            OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                              23   SIMON HALL JOHNSON PC                               Wells Fargo Tower, Suite 1500
                                                                   6490 S. McCarran Blvd., Ste. F-46                   3800 Howard Hughes Parkway
                                                              24   Reno, NV 89509                                      Las Vegas, NV 89169
                                                                   Attorneys for Plaintiff
                                                              25                                                       Molly M. Rezac (SBN 7435)
                                                                                                                       OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                              26   IT IS SO ORDERED.                                   200 S. Virginia Street, 8th Floor
                                                                   Dated: April 30, 2021                               Reno, NV 89501
                                                              27
                                                                                                                       Attorneys for Defendant
                                                              28
                                                                   __________________________________
                                                                   UNITED STATES MAGISTRATE JUDGE Page 7 of 9
                                                               1   IT IS SO ORDERED.
                                                               2
                                                                    xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                                               3   UNITED STATES DISTRICT/MAGISTRATE JUDGE

                                                               4

                                                               5   DATED:    xxxxxxxxxxxxxxxxxxx

                                                               6

                                                               7

                                                               8

                                                               9

                                                              10

                                                              11
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14

                                                              15

                                                              16

                                                              17

                                                              18
                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                             Page 8 of 9
                                                               1                                               EXHIBIT A
                                                               2

                                                               3                    ACKNOWLEDGMENT AND AGREEMENT TO
                                                                         ABIDE BY CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
                                                               4
                                                                          THE UNDERSIGNED HEREBY UNDERSTANDS AND ACKNOWLEDGES that he/she
                                                               5
                                                                   has read the CONFIDENTIALITY AGREEMENT AND STIPULATION FOR ENTRY OF A
                                                               6

                                                               7   QUALIFIED PROTECTIVE ORDER (“Confidentiality Agreement and Protective Order”) having

                                                               8   been entered and approved by the presiding Court in Case No. 3:21-cv-00048-MMD-CLB.

                                                               9          The undersigned agrees to be bound by the terms of the above-referenced Confidentiality
                                                              10
                                                                   Agreement and Protective Order in the same manner as the parties and their counsel of record as
                                                              11
                                                                   described in the Confidentiality Agreement and Protective Order are bound. The undersigned
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                                   agrees to provide counsel for the parties to this action with written notice of any document sharing,
                                                              13
                               Phone: (775) 785-0088




                                                                   as well as a list of any recipients of shared documents. The undersigned also agrees to submit to
                                  Reno, NV 89509




                                                              14

                                                              15   the jurisdiction of the United States District Court, Unofficial Northern Division, in the State of

                                                              16   Nevada for any proceedings related to any violation or threatened violation of this Order.
                                                              17   DATED this ___ day of ___________, 20__.
                                                              18
                                                              19   By:_________________________________
                                                                   Print Name:__________________________
                                                              20   Title:________________________________
                                                                   Company:____________________________
                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                               Page 9 of 9
